Citation Nr: 1746233	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral plantar calluses.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a cold injury to the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to July 1978 and from January 1980 to March 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, the case was remanded to schedule the Veteran for a Board hearing.  In August 2016, a Travel Board hearing was held before the undersigned in Chicago; a transcript is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

Service Connection for a Psychiatric Disability, to Include PTSD

The instant claim (received in April 2006) lists the disability for which service connection is sought as "Post Traumatic Stress."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the U.S. Court of Appeals for Veterans' Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description, reported symptoms, and other information of the record.  The November 2007 rating decision denied the claim on the basis that neither a diagnosis of PTSD, nor credible evidence of an in-service stressor, are shown; the rating decision did not address other psychiatric diagnoses.  Indeed, a review of the record found no diagnosis of PTSD shown.  However, postservice records noted a diagnosis of depression in February 1985 (within a year following separation from service) contemporaneous to a suicide attempt, and numerous diagnoses of paranoid schizophrenia, including: July 1985 at the Chicago Osteopathic Medical Center; on June 1986 psychiatric evaluation for Social Security Administration (SSA); on June 1986 psychiatric examination for the State of Illinois, Department of Rehabilitation; in June 1988 at the Tinley Park Mental Health Center (MHC), on March 1990 psychiatric examination for the Illinois Bureau of Disability; April 1992 at the Tinley Park Mental Health Center; and, in May 1992 at the Tinley Park MHC.  

The record shows that the Veteran was incarcerated from the mid-1990's to the early 2010's.  The evidence regarding the Veteran's mental status during that period is sparse.  As all records of postservice treatment (including any psychiatric treatment he received while incarcerated) may contain pertinent information, any outstanding records of his psychiatric treatment must be secured.

Finally, the Veteran has not been afforded a VA examination in connection with this claim.  Given the diagnoses noted in the record and evidence suggesting that a diagnosed psychiatric disability may be etiologically related to his service, an examination to obtain an advisory medical opinion on the medical questions raised is necessary.  

Rating for Bilateral Plantar Calluses

The Veteran seeks a compensable rating for his service-connected bilateral plantar calluses.  As noted above, he was incarcerated from the mid 1990's to the early 2010's.  A review of the record found that he has not been afforded a VA examination in connection with this claim; the most recent VA foot examination was in 1992.  In light of the length of intervening time period since the Veteran was last examined by VA, and his report of worsening, a contemporaneous examination to assess his plantar calluses is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, there is an indication that relevant treatment records are outstanding.  At the August 2016 Board hearing, the Veteran reported that he receives treatment for his feet at the Auburn-Gresham VA Community Based Outpatient Clinic (CBOC); those records have not been associated with the record.  Additionally, he received some treatment for his feet while incarcerated, and it is unclear whether additional records of such treatment remain outstanding.  The record shows a November 1994 excision of a deep callus under the right second metatarsal by Cermak Health Services, a June 1995 statement (signed by a social worker) notes that the Veteran had severe metatarsal calluses, and an April 2009 Illinois Department of Corrections 'Grievance Officer's Report' which notes the Veteran's "medical issues have been addressed by MD and there is no indication that [the Veteran] needs insoles or orthotic shoes for foot problems."  As all records of postservice foot treatment (including any treatment received while incarcerated) may contain information pertinent to the claim for increase (and because VA records are constructively of record), any outstanding pertinent treatment records must be secured.   

New and Material Evidence - Cold Injury Residuals of the Feet

The Veteran contends he sustained frostbite to his feet while serving in Germany.  See August 2016 Board hearing transcript.  Service connection was denied previously based on findings that such was not manifested in service and was not shown on May 1984 VA examination.  See June 1984 Rating Decision (confirmed by December 1985 Rating Decision).  Even assuming for the purposes of this claim that the Veteran was exposed to cold weather during service, the evidence currently of record does not show a diagnosis of cold injury residuals on either foot, i.e., evidence that would pertain to a threshold unestablished fact necessary to substantiate the claim.  However, as the Board is remanding the Veteran's claim for a compensable rating for plantar calluses to obtain outstanding podiatric treatment records, the Board will defer adjudication of this matter; if any newly obtained records (e.g., from the correctional facility) show cold injury residuals (warranting reopening of the claim), further development (including an examination to determine if the cold injury residuals are related to service) may be warranted.    

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for psychiatric disability and his feet since November 1992 (specifically including records of treatment for such disabilities while incarcerated), and to provide authorizations for VA to secure records of any such private treatment.  

The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also secure all outstanding VA treatment records, including specifically psychiatric and podiatric treatment records from the Auburn-Gresham CBOC.  

2.  Upon completion of the development sought in #1, above, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist for an advisory medical opinion regarding the nature and likely etiology of his psychiatric disability.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found/or shown by the record during the pendency of this claim.  [If a psychiatric disability is not diagnosed, please reconcile such finding with the documented diagnoses of depression and paranoid schizophrenia in the 1980's and early 1990's.]

(b) Please indicate whether the diagnosed psychiatric disability entities are chronic acquired or are acute developmental/personality disorders. 

(c) Please identify the likely etiology for each acquired psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein?

The examiner must explain the rationale for all opinion.

3.  The AOJ should also arrange for a podiatric examination of the Veteran to assess the current severity of his bilateral plantar calluses.  Based on review of the record (including this remand and any newly obtained records pursuant to the development above) and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify all manifestations of the Veteran's service-connected bilateral calluses.  

(b) Please describe any functional impairment due to the bilateral plantar calluses; if functional impairment is found, indicate whether such impairment is slight, moderate, moderately severe, or severe.  

(c) Please identify any scarring in the feet from removal of calluses, and describe whether there is any impairment associated with the scarring, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars.  If there are unstable or painful service-connected scars, please describe the number of such scars.

If (and only if) additional postservice records (including from the Veteran's period of incarceration and more recent VA treatment records) show a diagnosis of cold injury residuals, the consulting examiner should provide further opinions that respond to the following:

(d) Please identify (by diagnosis) each left and/or right cold injury residual foot disability entity found on examination or shown in the record.

(e) Regarding each foot cold injury residual disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or better probability) that such is a residual of a cold injury/frostbite in service?  [For the purpose of the opinion, exposure to cold weather during service should be conceded.]  The rationale should acknowledge (reflect consideration of) the Veteran's report of frostbite in service as well as a May 1984 VA examination report which found "no residuals of frostbite."  

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

